





 
 
 
 
 



GUARANTEE AND COLLATERAL AGREEMENT

made by

GNC CORPORATION

GENERAL NUTRITION CENTERS, INC.

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

Dated as of February 28, 2018


 
 
 
 
 











    

--------------------------------------------------------------------------------





TABLE OF CONTENTS




PAGE


SECTION 1
Defined Terms
2


 
 
 
1.1.
Definitions
2


1.2.
Other Definitional Provisions
6


 
 
 
SECTION 2
Guarantee
7


 
 
 
2.1.
Guarantee
7


2.2.
Rights of Reimbursement, Contribution and Subrogation
8


2.3.
Amendments, etc. with respect to the Borrower Obligations
8


2.4.
Guarantee Absolute and Unconditional
9


2.5.
Reinstatement
10


2.6.
Payments
10


 
 
 
SECTION 3
Grant Of Security Interest
10


 
 
 
SECTION 4
Representations And Warranties
14


 
 
 
4.1.
[Reserved].
14


4.2.
Title; No Other Liens
14


4.3.
Perfected Liens
14


4.4.
Name; Jurisdiction of Organization, etc.
14


4.5.
[Reserved].
15


4.6.
Farm Products
15


4.7.
Investment Property
15


4.8.
[Reserved].
15


4.9.
[Reserved].
15


4.10.
Intellectual Property
15


4.11.
Commercial Tort Claims
16


 
 
 
SECTION 5
Covenants
16


 
 
 
5.1.
[Reserved].
16


5.2.
Delivery of Pledged Securities, Notes, Debt Securities and Certificated
Securities
16


5.3.
Maintenance of Insurance
17


5.4.
[Reserved].
17


5.5.
Maintenance of Perfected Security Interest; Further Documentation
17


5.6.
Changes in Locations, Name, Jurisdiction of Incorporation, etc.
18


5.7.
Notices.
18


5.8.
Investment Property
18


5.9.
[Reserved].
20


5.10.
Intellectual Property
20





i

--------------------------------------------------------------------------------




5.11.
Commercial Tort Claims
22


 
 
 
SECTION 6
Remedial Provisions
22


 
 
 
6.1.
Certain Matters Relating to Receivables
22


6.2.
Communications with Obligors; Grantors Remain Liable
23


6.3.
Pledged Securities
23


6.4.
Proceeds to be Turned Over to Collateral Agent
25


6.5.
Application of Proceeds
26


6.6.
Code and Other Remedies
26


6.7.
Registration Rights
27


6.8.
Waiver; Deficiency
28


 
 
 
SECTION 7
THE COLLATERAL AGENT
28


 
 
 
7.1.
Collateral Agent’s Appointment as Attorney-in-Fact, etc.
28


7.2.
Duty of Collateral Agent
31


7.3.
Financing Statements; Intellectual Property Filings
31


7.4.
Authority of Administrative Agent and Collateral Agent
32


7.5.
Grant of Intellectual Property License
32


7.6.
Resignation; Successor Collateral Agent
33


 
 
 
SECTION 8
MISCELLANEOUS
34


 
 
 
8.1.
Amendments in Writing
34


8.2.
Notices
34


8.3.
No Waiver by Course of Conduct; Cumulative Remedies
34


8.4.
Enforcement Expenses; Indemnification
34


8.5.
Successors and Assigns
35


8.6.
Set-Off
35


8.7.
Counterparts
35


8.8.
Severability
36


8.9.
Section Headings
36


8.10.
Integration
36


8.11.
GOVERNING LAW
36


8.12.
Submission to Jurisdiction; Waivers
36


8.13.
Acknowledgments
37


8.14.
Additional Grantors
37


8.15.
Releases
37


8.16.
WAIVER OF JURY TRIAL
38


8.17.
Intercreditor Matters
38


8.18.
Collateral Agent Provisions
39



SCHEDULES
Schedule 1     Notice Addresses of Guarantors
Schedule 2     Description of Pledged Investment Property


ii
    

--------------------------------------------------------------------------------




Schedule 3     Filings and Other Actions Required to Perfect Security Interests
Schedule 4
Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office

Schedule 5
Intellectual Property



EXHIBITS
Exhibit A
Reserved

Exhibit B-1
Form of Intellectual Property Security Agreement

Exhibit B-2
Form of After-Acquired Intellectual Property Security Agreement

Exhibit C
Intercompany Subordinated Demand Promissory Note



Annex I
Assumption Agreement





iii
    

--------------------------------------------------------------------------------





GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 28, 2018, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of JP MORGAN CHASE
BANK, N.A., as Administrative Agent (together with its successor in such
capacity, the “Administrative Agent”) and Collateral Agent (together with its
successors in such capacity, the “Collateral Agent”) for (i) the Lenders (as
defined below) from time to time parties to the ABL Credit Agreement, dated as
of February 28, 2018 (as amended, restated, amended and restated, supplemented,
or otherwise modified or replaced from time to time, the “Credit Agreement”),
among GNC CORPORATION, a Delaware corporation (“Parent”), GENERAL NUTRITION
CENTERS, INC., a Delaware corporation (the “ABL Administrative Borrower”), the
subsidiaries of the ABL Administrative Borrower from time to time party thereto
as co-borrowers (together with the ABL Administrative Borrower, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time parties thereto as lenders (the “Lenders”), the Administrative
Agent and the Collateral Agent, and (ii) the other Secured Parties (as
hereinafter defined).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make or continue extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein;
WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
have been and will be used in part to enable the Borrowers to make valuable
transfers to one or more of the other Grantors in connection with the operation
of their respective businesses;
WHEREAS, Qualified Counterparties have and may from time to time enter into
Specified Hedge Agreements with and provide Cash Management Services to the
Borrowers;
WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making or continuation of the extensions of credit under the Credit Agreement
and from such Specified Hedge Agreements and Cash Management Services;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make or
continue their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent and the Collateral Agent for the ratable benefit
(without regard to control of remedies or application of payments) of the
Secured Parties; and




--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the above premises the parties hereto hereby
agree as follows:
SECTION 1 DEFINED TERMS
1.1.    Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in Article 8 or 9 of
the New York UCC are used herein as so defined: Account Debtor, Accounts,
Commodity Account, Commercial Tort Claims, Commodity Contract, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, Goods,
Instruments, Inventory, Letter of Credit Rights, Money, Payment Intangibles,
Securities Account, Security, Security Entitlement, Supporting Obligations,
Tangible Chattel Paper and Uncertificated Security.
(b)    The following terms shall have the following meanings:
“After-Acquired Intellectual Property Collateral”: as defined in Section
5.10(k).
“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time.
“Applicable Date”: means with respect to any Grantor, (i) the date of this
Agreement if such Grantor is a party hereto on the Closing Date, (ii) the date
on which an Assumption Agreement is executed and delivered by such Grantor if
such Grantor is not a party hereto on the Closing Date, and (iii) the date on
which such Grantor is required to provide updates to the Schedules to this
Agreement with respect to such Grantor pursuant to Section 5.10 of the Credit
Agreement.
“Borrower Obligations”: the Obligations (as defined in the Credit Agreement).
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral deposit account established by the
Collateral Agent to hold cash pending application to the Obligations.
“Copyright License”: any written agreement naming any Grantor as licensor or
licensee, providing for the granting by or to any Grantor of any right in or to
any Copyright, including, without limitation, any of the foregoing referred to
in Schedule 5.
“Copyrights”: (i) all United States and foreign copyrights, whether or not the
underlying works of authorship have been published, including but not limited to
copyrights in software and databases, all Mask Works (as defined in 17 U.S.C.
901 of the U.S. Copyright Act) and all works of authorship, all right, title and
interest to make and exploit all derivative works based on or adopted from works
covered by such copyrights,


2
    

--------------------------------------------------------------------------------




and all copyright registrations, copyright applications, mask works
registrations and mask works applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 5, and (ii) the rights to print, publish and distribute
any of the foregoing.
“Deposit Account”: all “deposit accounts” as defined in Article 9 of the New
York UCC, including, without limitation, all demand, time, savings, passbook and
like accounts maintained with any financial institution (other than Securities
Accounts or Commodity Accounts) and all of the accounts listed on Schedule 2
hereto under the heading “Deposit Accounts” (as such schedule may be amended
from time to time) and all Collateral Accounts, other than any Excluded
Accounts.
“Discharge of Obligations”: as defined in Section 2.1(d).
“Excluded Capital Stock”: any Capital Stock that constitutes “Excluded Assets”
(as defined in the Credit Agreement).
“General Intangibles”: all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the New York UCC, and, in any event, including, without
limitation, with respect to any Grantor, all rights of such Grantor to receive
any tax refunds, all Hedge Agreements and all contracts, agreements, instruments
and indentures and all licenses, permits, concessions, franchises and
authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.
“Governmental Authority”: a federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor (other than Excluded Swap Obligations) which may
arise under or in connection with this Agreement (including, without limitation,
Section 2) or any other Loan Document to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Secured Party pursuant
to the terms of this Agreement or any other Loan Document).
“Guarantors”: the collective reference to each Grantor other than the Borrowers;
provided that each Borrower shall be deemed to be a Guarantor hereunder solely
with respect to (i) the Borrower Obligations of each other Borrower and (ii)


3
    

--------------------------------------------------------------------------------




Specified Hedge Agreements and Cash Management Obligations between Qualified
Counterparties and Grantors other than such Borrower.
“Infringement”: infringement, misappropriation, dilution or other impairment or
violation.
“Intellectual Property”: the collective reference to all rights relating to
intellectual property, whether arising under United States federal or state
laws, multinational or foreign laws or otherwise, including, without limitation,
the Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks, the Trademark Licenses, the Trade Secrets and the Trade Secret
Licenses.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Parent or any of its Subsidiaries, including, without limitation, the
subordinated Intercompany Note in the form attached as Exhibit C (the
“Subordinated Intercompany Note”).
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the of New York UCC, (ii)
security entitlements, in the case of any United States Treasury book-entry
securities, as defined in 31 C.F.R. section 357.2, or, in the case of any United
States federal agency book-entry securities, as defined in the corresponding
United States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as so defined, all
Pledged Securities, all Security Entitlements and all Commodity Contracts, other
than, in the case of each of the foregoing clauses (i) – (iii), Excluded Capital
Stock or Excluded Accounts.
“Issuers”: the collective reference to each issuer of a Pledged Security that is
pledged by a Grantor hereunder.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
“Patent License”: any written agreement naming any Grantor as licensor or
licensee, providing for the granting by or to any Grantor of any right in or to
any Patent, including, without limitation, any of the foregoing referred to in
Schedule 5.
“Patents”: (i) all United States and foreign patents, patent applications and
patentable inventions, including, without limitation, each issued patent and
patent application identified in Schedule 5, and all certificates of invention
or similar property rights, (ii) all inventions and improvements described and
claimed therein, and (iii) all reissues, divisions, reexaminations,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof and all improvements thereon.


4
    

--------------------------------------------------------------------------------




“Pledged Capital Stock”: all shares or other equity interests constituting
Capital Stock now owned or hereafter acquired by such Grantor, including,
without limitation, all shares of Capital Stock described on Schedule 2 hereto
(as such schedule may be amended from time to time), and the certificates, if
any, representing such Capital Stock and any interest of such Grantor in the
entries on the books of the issuer of such Capital Stock and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Capital Stock
and any other warrant, right or option to acquire any of the foregoing, other
than Excluded Capital Stock.
“Pledged Debt Securities”: all debt securities now owned or hereafter acquired
by any Grantor, including, without limitation, the debt securities listed on
Schedule 2, (as such Schedule may be amended from time to time).
“Pledged Notes”: all promissory notes now owned or hereafter acquired by any
Grantor including, without limitation, those listed on Schedule 2 (as such
Schedule may be amended from time to time) and all Intercompany Notes at any
time issued to any Grantor.
“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Capital Stock.
“Pledged ULC Shares”: Pledged Capital Stock which are shares in the capital
stock of a ULC.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.
“Receivable”: all Accounts and any other right to payment for goods or other
property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance.
“Secured Parties”: collectively, the Administrative Agent, the Collateral Agent,
the Arrangers, the Co-Documentation Agents, the Lenders, the Indemnitees (as
defined in the Credit Agreement) and, with respect to any Specified Hedge
Agreement or Cash Management Obligations, any Qualified Counterparty that has
agreed to be bound by the provisions of Section 7.2 hereof as if it were a party
hereto and by the provisions of Section 8 of the Credit Agreement as if it were
a Lender party thereto; provided that no Qualified Counterparty shall have any
rights in connection with the management or release of any Collateral or the
obligations of any Grantor under this Agreement.
“Securities Act”: the Securities Act of 1933, as amended.


5
    

--------------------------------------------------------------------------------




“Trademark License”: any written agreement naming any Grantor as licensor or
licensee. providing for the granting by or to any Grantor of any right in or to
any Trademark, including, without limitation, any of the foregoing referred to
in Schedule 5.
“Trademarks”: (i) all United States, state and foreign trademarks, service
marks, trade names, corporate names, company names, business names, trade dress,
trade styles, logos, or other indicia of origin or source identification,
Internet domain names, trademark and service mark registrations, and
applications for trademark or service mark registrations and any renewals
thereof, including, without limitation, each registration and application
identified in Schedule 5 and (ii) the goodwill of the business connected with
the use of, and symbolized by, each of the above.
“Trade Secret License”: any written agreement naming any Grantor as licensor or
licensee, providing for the granting by or to any Grantor of any right in or to
any Trade Secret.
“Trade Secrets”: all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, formulae,
parts, diagrams, drawings, specifications, blue prints, lists of materials, and
production manuals.
“ULC”: any unlimited company, unlimited liability company or unlimited liability
corporation or any similar entity existing under the laws of any province or
territory of Canada and any successor to any such entity.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other Equipment of any nature, in each case, covered by a certificate of
title law of any jurisdiction and all tires and other appurtenances to any of
the foregoing.
1.2.    Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
(d)    The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations or the
Borrower Obligations shall mean the payment in full, in immediately available
funds, of all of the Borrower Obligations (excluding Borrower Obligations in
respect of (i) any Specified


6
    

--------------------------------------------------------------------------------




Hedge Agreements or Cash Management Obligations and (ii) contingent
reimbursement and indemnification obligations, in each case, that are not then
due and payable) and all Letters of Credit have expired or terminated or been
cash collateralized (in a manner consistent with Section 2.8(k) of the Credit
Agreement) or backed (in a manner reasonably satisfactory to the relevant
Issuing Bank with other letters of credit.

SECTION 2 GUARANTEE
2.1.    Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent and the
Collateral Agent, for the benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrowers (and, in the case of the Borrowers, the other
Guarantors) when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
(c)    Each Guarantor agrees that Borrower Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of any Secured Party
hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until payment in full of the Borrower Obligations (other than Borrower
Obligations in respect of (x) any Specified Hedge Agreements or Cash Management
Obligations and (y) contingent reimbursement and indemnification obligations),
the termination or expiration of the Commitments and the termination or
expiration of all Letters of Credit (unless cash collateralized (in a manner
consistent with Section 2.8(k) of the Credit Agreement) or backed (in a manner
reasonably satisfactory to the relevant Issuing Bank) with other letters of
credit) (the “Discharge of Obligations”).
(e)    No payment made by any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
any of the Borrowers, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Discharge of
Obligations.


7
    

--------------------------------------------------------------------------------




2.2.    Rights of Reimbursement, Contribution and Subrogation. (a) Each
Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of Section
2.2(b). The provisions of this Section 2.2 shall in no respect limit the
obligation and liabilities of any Subsidiary Guarantor to the Administrative
Agent, the Collateral Agent and the Lenders and each Subsidiary Guarantor shall
remain liable to the Secured Parties for the full amount guaranteed by such
Subsidiary Guarantor hereunder.
(b)    Notwithstanding any payment made by any Guarantor hereunder or any
set-off or application of funds of any Guarantor by the Administrative Agent,
the Collateral Agent or any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent, the Collateral
Agent or any Secured Party against any other Borrower or any other Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent, the Collateral Agent or any Secured Party for the payment
of the Borrower Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from any other Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until the Discharge of
Obligations. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time prior to the Discharge of Obligations, such
amount shall be held by such Guarantor in trust for the Administrative Agent,
the Collateral Agent and the Secured Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Borrower Obligations, whether matured or unmatured,
accordance with Section 6.5 hereof.
(c)    The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectability or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. The invalidity, insufficiency,
unenforceability or uncollectibility of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall have no duty to assure, protect, enforce or
ensure any such right.
(d)    Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but the exercise and enforcement of such rights shall be subject to
Section 2.2(b).
2.3.    Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation


8
    

--------------------------------------------------------------------------------




of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by any
Secured Party may be rescinded by such Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, in accordance with the terms of the Loan Documents be
renewed, increased, extended, amended, modified, accelerated, compromised,
waived, surrendered or released by any Secured Party, and the Credit Agreement
and the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, in accordance with the terms thereof as the Administrative
Agent (or the requisite Lenders under the Credit Agreement or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Secured Party for
the payment of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.
2.4.    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between any of the Borrowers and any of the Guarantors, on the
one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Borrowers or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance or the Discharge of Obligations or the
release of any Guarantor pursuant to Section 8.15 hereof) which may at any time
be available to or be asserted by any of the Borrowers or any other Person
against any Secured Party, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of any of the Borrowers or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any of the Borrowers for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance other than the release of such Guarantor from this Agreement
by the Administrative Agent and the Collateral Agent pursuant to and to the
extent set forth in Section 8.15 hereof or Section 9.14 of the Credit Agreement.
To the


9
    

--------------------------------------------------------------------------------




fullest extent permitted by applicable law, when making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any
Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by any Secured Party to make any such demand,
to pursue such other rights or remedies or to collect any payments from any
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Borrower or any other Guarantor or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Secured Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
2.5.    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
2.6.    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
in immediately available funds at the office of the Administrative Agent in New
York, NY.

SECTION 3 GRANT OF SECURITY INTEREST
(a)    Each Grantor hereby grants to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in, all of such Grantor’s right, title
and interest in and to all of the following personal property, in each case,
wherever located and whether now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Deposit Accounts;


10
    

--------------------------------------------------------------------------------




(iv)    all Documents;
(v)    all Equipment;
(vi)    all General Intangibles;
(vii)    all Instruments;
(viii)    all Intellectual Property, and (A) the right to sue or otherwise
recover for any and all past, present and future Infringements and
misappropriations thereof, and (B) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto;
(ix)    all Inventory;
(x)    all Investment Property;
(xi)    all Letter of Credit Rights;
(xii)    all Money;
(xiii)    all Vehicles;
(xiv)    all Goods not otherwise described above;
(xv)    any Collateral Account;
(xvi)    all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and
(xvii)    to the extent not otherwise included, all other personal property of
the Grantor and all Proceeds, products, accessions, rents and profits of any and
all of the foregoing and all collateral security, Supporting Obligations and
guarantees given by any Person with respect to any of the foregoing.
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in any Excluded Assets and none of
the Excluded Assets shall constitute Collateral.
(b)    Notwithstanding anything to the contrary in the Loan Documents, none of
the Grantors shall be required (i) to perfect the security interests granted by
this Agreement by any means other than by (A) filings pursuant to the Uniform
Commercial Code in the office of the secretary of state (or equivalent filing
office) of the relevant State(s), (B) filings in United States government
offices with respect to Intellectual


11
    

--------------------------------------------------------------------------------




Property and (C)‎ delivery to the Collateral Agent (or the Term Collateral Agent
(under and as defined in the ABL Intercreditor Agreement) pursuant to the ABL
Intercreditor Agreement) to be held in its possession of all Collateral
consisting of Instruments, notes and debt securities and certificated Capital
Stock to the extent required by Section ‎5.2, (ii) to enter into any deposit
account control agreement, securities account control agreement, commodity
account control agreement or any other control agreement with respect to any
deposit account, securities account or commodity account (other than as set
forth pursuant to the terms of the Credit Agreement), (iii) to take any action
(other than as provided in the Canadian Guarantee and Collateral Agreement)
under non-U.S. law or with respect to any assets located outside of the United
States, (iv) to perfect in any letter-of credit rights or any motor vehicles or
other assets subject to a certificate of title (except filings listed in
‎Section 3(b)(i)(A) above) (to the extent such perfection can be achieved
through such filings) or (v) to deliver any landlord lien waivers, estoppels
bailee waivers, collateral access agreements or similar agreements.
(c)    Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all of its obligations under the Collateral and nothing
contained herein is intended or shall be a delegation of duties to any Secured
Party, (ii) each Grantor shall remain liable under and each of its agreements
included in the Collateral, to perform all of its obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral and (iii) the exercise by the Collateral Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.
(d)    Notwithstanding any provisions to the contrary contained in this
Agreement or any other Loan Document, as regards each applicable Grantor who is
a registered and beneficial owner of Pledged ULC Shares, such Grantor owns and
will remain so until such time as such Pledged ULC Shares are fully and
effectively transferred into the name of the Collateral Agent (or the Term
Collateral Agent (under and as defined in the ABL Intercreditor Agreement)
pursuant to the ABL Intercreditor Agreement) or any other person on the books
and records of such ULC. Nothing in this Agreement or any other Loan Document is
intended to or shall constitute the Collateral Agent (or the Term Collateral
Agent (under and as defined in the ABL Intercreditor Agreement) pursuant to the
ABL Intercreditor Agreement) or any person other than a Grantor to be a member
or shareholder of any ULC until such time as written notice is given to the
applicable Grantor and all further steps are taken so as to register the
Collateral Agent (or the Term Collateral Agent (under and as defined in the ABL
Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) or other
person as holder of the Pledged ULC Shares. The granting of the pledge and
security interest pursuant to Section 3(a) or in any other Loan Document does
not make the Collateral Agent (or the Term Collateral Agent (under and as
defined in the ABL Intercreditor


12
    

--------------------------------------------------------------------------------




Agreement) pursuant to the ABL Intercreditor Agreement) a successor to any
Grantor as a member or shareholder of any ULC, and neither the Collateral Agent
(or the Term Collateral Agent (under and as defined in the ABL Intercreditor
Agreement) pursuant to the ABL Intercreditor Agreement) nor any of its
respective successors or assigns hereunder shall be deemed to become a member or
shareholder of any ULC by accepting this Agreement or any other Loan Document or
exercising any right granted herein unless and until such time, if any, when the
Collateral Agent (or the Term Collateral Agent (under and as defined in the ABL
Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) or any
successor or assign expressly becomes a registered member or shareholder of any
ULC. Each applicable Grantor shall be entitled to receive and retain for its own
account any dividends or other distributions if any, in respect of the
Collateral, and shall have the right to vote such Pledged ULC Shares and to
control the direction, management and policies of the ULC issuing such Pledged
ULC Shares to the same extent as such Grantor would if such Pledged ULC Shares
were not pledged to the Collateral Agent (or the Term Collateral Agent (under
and as defined in the ABL Intercreditor Agreement) pursuant to the ABL
Intercreditor Agreement) or to any other person pursuant hereto. To the extent
any provision herein or in any other Loan Document would have the effect of
constituting the Collateral Agent (or the Term Collateral Agent (under and as
defined in the ABL Intercreditor Agreement) pursuant to the ABL Intercreditor
Agreement) to be a member or shareholder of any ULC prior to such time, such
provision shall be severed herefrom and therefrom and ineffective with respect
to the relevant Pledged ULC Shares without otherwise invalidating or rendering
unenforceable this Agreement or any other Loan Document or invalidating or
rendering unenforceable such provision insofar as it relates to Collateral other
than Pledged ULC Shares. Notwithstanding anything herein or in any other Loan
Document to the contrary (except to the extent, if any, that the Collateral
Agent (or the Term Collateral Agent (under and as defined in the ABL
Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) or any of
its successors or assigns hereafter expressly becomes a registered member or
shareholder of any ULC), neither the Collateral Agent (or the Term Collateral
Agent (under and as defined in the ABL Intercreditor Agreement) pursuant to the
ABL Intercreditor Agreement) nor any of its respective successors or assigns
shall be deemed to have assumed or otherwise become liable for any debts or
obligations of any ULC. Except upon the exercise by the Collateral Agent (or the
Term Collateral Agent (under and as defined in the ABL Intercreditor Agreement)
pursuant to the ABL Intercreditor Agreement) or other persons of rights to sell
or otherwise dispose of Pledged ULC Shares or other remedies following the
occurrence and during the continuance of an Event of Default, each applicable
Grantor shall not cause or permit, or enable any ULC in which it holds Pledged
ULC Shares to cause or permit, the Collateral Agent (or the Term Collateral
Agent (under and as defined in the ABL Intercreditor Agreement) pursuant to the
ABL Intercreditor Agreement) to: (a) be registered as a member or shareholder of
such ULC; (b) have any notation entered in its favor in the share register of
such ULC; (c) be held out as member or shareholder of such ULC; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Collateral Agent (or the Term Collateral Agent (under and
as defined in the ABL Intercreditor Agreement) pursuant to the ABL Intercreditor
Agreement) or other person holding a security interest in the Pledged ULC
Shares; or (e)


13
    

--------------------------------------------------------------------------------




act as a member or shareholder of such ULC, or exercise any rights of a member
or shareholder of such ULC, including the right to attend a meeting of such ULC
or vote the shares of such ULC.
        

SECTION 4 REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make or continue to
make their respective extensions of credit to the Borrowers thereunder, each
Grantor hereby represents and warrants to the Secured Parties that:
4.1.     [Reserved].
4.2.    Title; No Other Liens. Such Grantor owns each item of the Collateral
free and clear of any and all Liens except for Permitted Liens. No financing
statement, fixture filing or other public notice with respect to all or any part
of the Collateral is on file or of record in any public office, except such as
have been filed in favor of the Collateral Agent, for the benefit of the Secured
Parties, pursuant to this Agreement or as are not prohibited by the Credit
Agreement.
4.3.    Perfected Liens. The security interests granted pursuant to this
Agreement constitute valid security interests in all of the Collateral in favor
of the Collateral Agent, for the benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable against each applicable
Grantor in accordance with the terms hereof (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally and by general equitable principles (whether
enforcement is sought in proceedings in equity or at law)) and, other than with
respect to Collateral a security interest in which cannot be perfected by taking
the actions specified in Section 3(b)(i) hereof (and otherwise subject to
Section 3(b) hereof), upon completion of the filings and other actions specified
on Schedule 3 (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Collateral Agent (or
the Term Collateral Agent (under and as defined in the ABL Intercreditor
Agreement) pursuant to the ABL Intercreditor Agreement) in duly completed and
duly executed form, as applicable, and may be filed by the Collateral Agent at
any time after the effectiveness of the Credit Agreement) and payment of all
filing fees, will be perfected and are prior to all other Liens on the
Collateral except for Permitted Liens, with the priority set forth in the
Intercreditor Agreements.
4.4.    Name; Jurisdiction of Organization, etc. On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization, and
the location of such Grantor’s chief executive office or sole place of business
are specified on Schedule 4. Except as specified on Schedule 4, no Person that
is a Grantor on the date hereof has changed its name, jurisdiction of
organization, chief executive office or sole place of business within the five
year period immediately prior to the Closing Date.


14
    

--------------------------------------------------------------------------------




4.5.    [Reserved].
4.6.    Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.
4.7.    Investment Property. (a) Schedule 2 hereto (as such schedule may be
amended from time to time) sets forth as of the most recent Applicable Date with
respect to such Grantor under the heading “Pledged Capital Stock” all of the
Pledged Capital Stock owned by any Grantor and such Pledged Capital Stock
constitutes the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule. Schedule 2 hereto (as such schedule may be amended from time to time)
sets forth as of the most recent Applicable Date with respect to such Grantor
under the heading "Pledged Debt Securities" or "Pledged Notes" all of the
Pledged Debt Securities and Pledged Notes owned by any Grantor that are required
to be delivered to the Collateral Agent (or the Term Collateral Agent (under and
as defined in the ABL Intercreditor Agreement) pursuant to the ABL Intercreditor
Agreement) pursuant to Section 5.2(a) hereof.
(b)    The shares of Pledged Capital Stock pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the
Capital Stock of each Issuer of Capital Stock included in the Collateral owned
by such Grantor.
(c)    All the shares of the Pledged Capital Stock pledged by such Grantor
hereunder have been duly and validly issued and are fully paid and nonassessable
(other than Pledged Capital Stock consisting of (A) equity of a Person organized
other than pursuant to the laws of a state of the United States of America or
(B) limited liability company interests or partnership interests which, pursuant
to the relevant organizational or formation documents, cannot be fully paid and
nonassessable), other than the Canadian Guarantor.
(d)    Such Grantor is the record and beneficial owner of, and has good title
to, the Investment Property pledged by it hereunder, free of any and all Liens,
except Permitted Liens.
4.8.     [Reserved].
4.9.    [Reserved].
4.10.    Intellectual Property. (a) Schedule 5 lists as of the most recent
Applicable Date (i) all issued Patents and pending Patent applications with the
United States Patent and Trademark Office, all registered Copyrights and pending
Copyright applications with the United States Copyright Office, and all
registered Trademarks and pending Trademark applications with the United States
Patent and Trademark Office, in each case, owned by any Grantor (collectively,
“Registered Intellectual Property”), and (ii) all registered United States
Intellectual Property (and applications therefor) exclusively licensed to any
Grantor and that is included in the Collateral, noting in each


15
    

--------------------------------------------------------------------------------




case the relevant registration, application or serial number, and in the case of
(ii), the title of the license, the counterparty to such license and the date of
such license.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect:
(i)    each Grantor owns or has the right to use all Intellectual Property that
is material to its business as currently conducted or as proposed to be
conducted, free of all Liens other than Permitted Liens, and takes reasonable
actions to protect, preserve and maintain such Intellectual Property;
(ii)    on the date hereof, all material Intellectual Property owned or
exclusively licensed by such Grantor does not Infringe the intellectual property
rights of any other Person, and to such Grantor’s knowledge, is not being
Infringed by any other Person; and all material Registered Intellectual Property
has not expired or been abandoned;
(iii)    as of the date hereof, no holding, decision or judgment has been
rendered against any Grantor by any Governmental Authority or arbitrator which
would reasonably be expected to limit, cancel or challenge the validity,
enforceability, ownership or use of such Grantor’s rights in any Intellectual
Property in any respect, and such Grantor knows of no valid basis for same; and
(iv)    no action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, in each case, on the date hereof seeking to limit, cancel
or challenge the validity, enforceability, ownership or use of any Intellectual
Property or such Grantor’s interest therein.
4.11.    Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims individually or in the aggregate with a value in excess
of $5,000,000.

SECTION 5 COVENANTS
Each Grantor covenants and agrees with the Secured Parties that, until the
Discharge of Obligations:
5.1.    [Reserved].
5.2.    Delivery of Pledged Securities, Notes, Debt Securities and Certificated
Securities. (a) If any of the Collateral consists of an Instrument, note or debt
security with a principal amount of $5,000,000 or more, such Instrument, note or
debt security (other than (i) those that are promptly deposited in an investment
or securities account, (ii) checks received in the ordinary course of business
and (iii) notes and debt securities issued in connection with the extension of
trade credit by a Grantor in the ordinary course of business) shall be promptly
delivered to the Collateral Agent (or the Term Collateral Agent (under and as
defined in the ABL Intercreditor Agreement) pursuant to the ABL Intercreditor
Agreement), duly assigned or endorsed (including by


16
    

--------------------------------------------------------------------------------




the delivery of a note or similar power) in a manner reasonably satisfactory to
the Collateral Agent (or the Term Collateral Agent (under and as defined in the
ABL Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement), to be
held as Collateral pursuant to this Agreement.
(b)    If any of the Collateral consisting of Capital Stock of a Subsidiary of a
Grantor is or shall become evidenced or represented by any certificate, such
certificate shall be promptly delivered to the Collateral Agent (or the Term
Collateral Agent (under and as defined in the ABL Intercreditor Agreement)
pursuant to the ABL Intercreditor Agreement), duly assigned or assigned or
endorsed (including by the delivery of a stock or securities power) in a manner
reasonably satisfactory to the Collateral Agent (or the Term Collateral Agent
(under and as defined in the ABL Intercreditor Agreement) pursuant to the ABL
Intercreditor Agreement), to be held as Collateral pursuant to this Agreement.
5.3.    Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable insurance (or self-insurance) companies,
insurance on all its property as and to the extent required by Section 5.5(b) of
the Credit Agreement; and furnish to the Administrative Agent, upon reasonable
written request by the Administrative Agent, information in reasonable scope and
detail as to the insurance carried.
(b)    Within 30 days following the later of the relevant Applicable Date or the
date of the relevant policy is obtained, the Administrative Agent and the
Collateral Agent shall be named as additional insured on all general liability
insurance policies (excluding, for the avoidance of doubt , directors and
officers, worker’s compensation, health and benefit, and vehicle and similar
liability policies) of such Grantor and the Administrative Agent and the
Collateral Agent shall be named as loss payee on all property and casualty
insurance policies of such Grantor with respect to Collateral. All such
insurance shall (i) provide that the relevant insurer shall endeavor to provide
the Administrative Agent and the Collateral Agent with at least 15 days prior
notice of the cancellation of the relevant policy of insurance and (ii) if
reasonably requested by the Administrative Agent or the Collateral Agent,
include a breach of warranty clause.
5.4.    [Reserved].
5.5.    Maintenance of Perfected Security Interest; Further Documentation. (a)
Subject to the provisions of Section 5.10(d) of the Credit Agreement and
Sections 3(b) and 8.17 hereof, such Grantor shall maintain the security interest
created by this Agreement on the Collateral as a perfected security interest
having at least the priority described in Section 4.3 until the Collateral is
released from such security interest pursuant to the terms of Section 9.14 of
the Credit Agreement or Section 8.15 hereof or by operation of law or by
agreement of the requisite Lenders or all Lenders and shall defend such security
interest against the claims and demands of all Persons whomsoever (subject to
Permitted Liens).


17
    

--------------------------------------------------------------------------------




(b)    Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the assets of such
Grantor to the extent required by the Credit Agreement.
(c)    Subject to the provisions of Section 5.10(d) of the Credit Agreement and
Sections 3(b) and 8.17 hereof, at any time and from time to time such Grantor
will promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as are necessary
and as the Administrative Agent or the Collateral Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation, the
filing of any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any jurisdiction within the United
States with respect to the security interests created hereby.
5.6.    Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor shall provide 10 days’ prior written notice to the Collateral Agent and
deliver to the Collateral Agent all additional financing statements and any
other documents necessary to maintain the validity, perfection and priority of
the security interests in the Collateral provided for herein, subject to the
provisions of Section 5.10(d) of the Credit Agreement and Sections 3(b) and 8.17
hereof, of any (i) change to its jurisdiction of organization or, in the case of
Grantors which are not registered organizations (within the meaning of the
Uniform Commercial Code), the location of its chief executive office or the sole
place of business from that referred to on Schedule 4 or (ii) change to its name
or corporate structure (e.g. by merger, consolidation, type of organization or
otherwise).
5.7.    Notices. Such Grantor will advise the Administrative Agent for further
delivery to the Lenders promptly, in reasonable detail, of the occurrence of any
event which would reasonably be expected to have a material adverse effect on
the aggregate value of the Collateral taken as a whole or on the security
interests created hereby.
5.8.    Investment Property. (a) Each Grantor shall be entitled to receive and
retain any and all dividends, interest, principal and other distributions paid
on or in respect of the Pledged Securities to the extent and only to the extent
that such dividends, interest, principal and other distributions are not
prohibited by the terms of the Credit Agreement; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Securities required to be delivered to the Collateral Agent (or the Term
Collateral Agent (under and as defined in the ABL Intercreditor Agreement)
pursuant to the ABL Intercreditor Agreement) under this Agreement, whether
resulting from a subdivision, combination or reclassification of the outstanding
Capital Stock of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall, subject to the terms of
Section 5.10(d) of the Credit Agreement and Sections 3(b) and 8.17 hereof, (i)
be and become part of the Collateral, and (ii) if received by any


18
    

--------------------------------------------------------------------------------




Grantor, shall be held in trust for the benefit of the Collateral Agent and
shall be forthwith delivered to the Collateral Agent (or the Term Collateral
Agent (under and as defined in the ABL Intercreditor Agreement) pursuant to the
ABL Intercreditor Agreement) in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent (or the Term Collateral
Agent (under and as defined in the ABL Intercreditor Agreement) pursuant to the
ABL Intercreditor Agreement)). So long as no Event of Default under Section
7.1(a) or 7.1(f) of the Credit Agreement has occurred and is continuing, the
Collateral Agent (or the Term Collateral Agent (under and as defined in the ABL
Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) shall, on
terms to be agreed, deliver to each Grantor any Pledged Securities in its
possession if requested to be delivered to the issuer thereof in connection with
any exchange or redemption of such Pledged Securities not prohibited by the
Credit Agreement.
(b)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it that are included in the Collateral and will comply with
such terms insofar as such terms are applicable to it, and (ii) the terms of
Sections 6.3(d) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(d) and 6.7 with
respect to the Pledged Securities issued by it. In addition, each Grantor which
is either an Issuer or an owner of any Pledged Security hereby consents to the
grant by each other Grantor of the security interest hereunder in favor of the
Collateral Agent and to the transfer of any Pledged Security to the Collateral
Agent (or the Term Collateral Agent (under and as defined in the ABL
Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) or its
nominee following the occurrence and during the continuation of an Event of
Default and, if an Event of Default has occurred and is continuing, to the
substitution of the Collateral Agent (or the Term Collateral Agent (under and as
defined in the ABL Intercreditor Agreement) pursuant to the ABL Intercreditor
Agreement) or its nominee as a partner, member or shareholder of the Issuer of
the related Pledged Security that are included in the Collateral. In addition,
each Grantor which is either an Issuer or an owner of any Pledged Security
hereby consents to the grant by each other Grantor of the security interest
hereunder in favor of the Collateral Agent and to the transfer of any Pledged
Security to the Collateral Agent (or the Term Collateral Agent (under and as
defined in the ABL Intercreditor Agreement) pursuant to the ABL Intercreditor
Agreement) or its nominee following the occurrence and during the continuation
of an Event of Default and, if an Event of Default has occurred and is
continuing, consents to the substitution of the Collateral Agent (or the Term
Collateral Agent (under and as defined in the ABL Intercreditor Agreement)
pursuant to the ABL Intercreditor Agreement) or its nominee as a partner, member
or shareholder of the Issuer of the related Pledged Security.
(c)    No interest of any Grantor in any limited liability company or limited
partnership included in the Collateral that constitutes Pledged Capital Stock
shall be represented by a certificate unless (i) the limited liability company
agreement or partnership agreement expressly provides that such interests shall
be a “security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent (or the Term Collateral Agent (under


19
    

--------------------------------------------------------------------------------




and as defined in the ABL Intercreditor Agreement) pursuant to the ABL
Intercreditor Agreement) to the extent required by Section 5.2.
5.9.    [Reserved].
5.10.    Intellectual Property. (a) Except as otherwise determined by such
Grantor in its reasonable business judgment, with respect to each material
Trademark owned by such Grantor that is included in the Collateral, such Grantor
(either itself or through licensees) will (i) continue to use such Trademark in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use consistent with Section 5.10(h) below, (ii) maintain the
quality of products and services offered under such Trademark, (iii) not adopt
or use any mark which is confusingly similar or a colorable imitation of such
Trademark unless the Collateral Agent, for the ratable benefit (without regard
to control of remedies or application of payments) of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (iv) not (and not affirmatively permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby such Trademark would
reasonably be expected to become invalidated or impaired in any way, other than
acts taken in the ordinary course of such Grantor’s business, consistent with
commercially reasonable practice.
(b)    Such Grantor will not (and will not affirmatively permit any licensee or
sublicensee thereof to) do any act, or knowingly omit to do any act, whereby any
material Patent owned by such Grantor would reasonably be expected to become
forfeited, abandoned or dedicated to the public, except to the extent that such
Grantor determines in its reasonable business judgment that the maintenance
thereof is no longer necessary to the conduct of such Grantor’s business.
(c)    Such Grantor will not (and will not affirmatively permit any licensees
and sublicensees to) knowingly do any act or knowingly omit to do any act
whereby any material Copyrights would reasonably be expected to become
invalidated or otherwise dedicated to the public, except to the extent that such
Grantor determines in its reasonable business judgment that such Copyright is no
longer necessary to the conduct of such Grantor’s business. Such Grantor will
not (and will not affirmatively permit any licensees and sublicensees thereof
to) knowingly do any act whereby any material Copyrights could reasonably be
expected to fall into the public domain, except to the extent that such Grantor
determines in its reasonable business judgment that the maintenance thereof is
no longer necessary to the conduct of such Grantor’s business.
(d)    Except as set forth on Schedule 5 hereto or except as would not be
reasonably expected to have a Material Adverse Effect, such Grantor will not
(and will not affirmatively permit any licensees and sublicensees thereof to)
knowingly use any Intellectual Property to Infringe the intellectual property
rights of any other Person.
(e)    Such Grantor will notify the Collateral Agent promptly if it knows that
any application or registration relating to any Intellectual Property owned by
such Grantor and included in the Collateral could reasonably be expected to
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development


20
    

--------------------------------------------------------------------------------




(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office
or the United States Copyright Office) regarding such Grantor’s ownership of, or
the validity of, any such Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same, in each case, except if the
loss of such Intellectual Property would not reasonably be expected to have a
Material Adverse Effect.
(g)    [Reserved].
(g)    Such Grantor will take all reasonable and necessary steps if and to the
extent such Grantor shall deem appropriate in its reasonable business judgment
under the circumstances, including, without limitation, in any proceeding before
the United States Patent and Trademark Office or the United States Copyright
Office, to maintain and pursue each application for registration (and to obtain
the relevant registration), and to maintain each registration, of material
Intellectual Property included in the Collateral owned by such Grantor (which
may include, without limitation, the payment of required fees and taxes, the
filing of applications for renewal or extension, affidavits of use and
incontestability, and the participation in interference, reexamination,
opposition, and cancellation proceedings).
(h)    Except as such Grantor determines in its reasonable business judgment,
such Grantor (either itself or through licensees) will not, without the prior
written consent of the Collateral Agent, discontinue use of or otherwise abandon
any material Intellectual Property owned by such Grantor.
(i)    In the event that any material Intellectual Property is Infringed by a
third party, such Grantor shall take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property.
(j)    Other than with respect to After-Acquired Intellectual Property
Collateral (which shall be subject to Section 5.10(k)), on the Applicable Date,
such Grantor agrees to execute an Intellectual Property Security Agreement with
respect to its Registered Intellectual Property, in each case, to the extent
included in the Collateral, in substantially the form of Exhibit B-1 in order to
record the security interest granted herein to the Collateral Agent for the
ratable benefit (without regard to control of remedies or application of
payments) of the Secured Parties with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable.
(k)    Such Grantor agrees that, should it hereafter obtain an ownership
interest in, or otherwise acquire, create or develop, any item of Intellectual
Property that is not then an Excluded Asset (the “After-Acquired Intellectual
Property Collateral”), (i) the provisions of Section 3 shall automatically apply
thereto and (ii) any such After-Acquired Intellectual Property Collateral shall
automatically become part of the Collateral. At such time as the ABL
Administrative Borrower provides the Collateral Agent with notice of any newly
acquired, created or developed Registered Intellectual Property owned by such
Grantor pursuant to Section 5.2(b) of the Credit Agreement, such Grantor shall
execute an After-Acquired Intellectual Property Security Agreement


21
    

--------------------------------------------------------------------------------




with respect to any Registered Intellectual Property included in the
After-Acquired Intellectual Property Collateral in substantially the form of
Exhibit B-2 in order to record the security interest granted herein to the
Collateral Agent for the ratable benefit (without regard to control of remedies
or application of payments) of the Secured Parties with the United States Patent
and Trademark Office or the United States Copyright Office, as applicable.
5.11.    Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a reasonably expected aggregate value of damages in
excess of $5,000,000 (as reasonably determined by such Grantor) and for which a
complaint in a court proceeding has been filed by such Grantor, such Grantor
shall within 30 days of initiating such proceeding sign and deliver
documentation reasonably acceptable to the Collateral Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort claim and the proceeds thereof.

SECTION 6 REMEDIAL PROVISIONS
6.1.    Certain Matters Relating to Receivables. (a) If an Event of Default has
occurred and is continuing, the Collateral Agent shall have the right to make
test verifications of the Receivables in any manner and through any medium that
it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications.
(b)    The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables; provided, however, that the Collateral Agent may, subject
to the Intercreditor Agreements, curtail or terminate said authority at any time
upon written notice to the applicable Grantor after the occurrence and during
the continuance of an Event of Default. Subject to the Intercreditor Agreements,
if required by the Collateral Agent in a written notice to such Grantor at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Receivables, when collected by any Grantor (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the control (within the
meaning of Section 9-104 of the UCC) of the Collateral Agent, subject to
withdrawal by the Collateral Agent for the account of the Secured Parties only
as provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor. After the occurrence and during the continuance of an Event of Default,
if reasonably requested in writing by the Collateral Agent, each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
(c)    If an Event of Default has occurred and is continuing, at the Collateral
Agent’s reasonable written request, each Grantor shall deliver to the Collateral
Agent all original and other documents evidencing, and relating to, the
agreements and


22
    

--------------------------------------------------------------------------------




transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.
6.2.    Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time when an Event of
Default has occurred and is continuing communicate with obligors under the
Receivables to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Receivables.
(b) The Collateral Agent may at any time after an Event of Default has occurred
and is continuing require any Grantor to notify the Account Debtor or
counterparty on any Receivable of the security interest of the Collateral Agent
therein. In addition, after the occurrence and during the continuance of an
Event of Default, the Collateral Agent may require any Grantor to notify the
Account Debtor or counterparty to make all payments under the Receivables
directly to the Collateral Agent.
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. No Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by any
Secured Party of any payment relating thereto, nor shall any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled to at any time or times.
6.3.    Pledged Securities. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given written notice to
the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all dividends, interest, principal or other payments or distributions
paid or made in respect of the Pledged Securities, to the extent not prohibited
by the Credit Agreement, and to exercise all voting and corporate or other
ownership rights with respect to the Pledged Securities; provided, however, that
no vote shall be cast or corporate or other ownership right exercised or other
action taken which would reasonably be expected to impair in any material
respect the value of the assets included in the Collateral or which would
violate any provision of this Agreement or any other Loan Document.
(b)    If an Event of Default shall occur and be continuing and the Collateral
Agent (or the Term Collateral Agent (under and as defined in the ABL
Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) shall have
given written notice to the ABL Administrative Borrower of the Collateral
Agent’s (or the Term Collateral Agent’s (under and as defined in the ABL
Intercreditor Agreement)


23
    

--------------------------------------------------------------------------------




pursuant to the ABL Intercreditor Agreement) intent to execute its rights
pursuant to this Section 6.3(b): (i) the Collateral Agent (or the Term
Collateral Agent (under and as defined in the ABL Intercreditor Agreement)
pursuant to the ABL Intercreditor Agreement) shall have the right to receive any
and all dividends, interest, principal or other payments or distributions paid
in respect to the Pledged Securities included in the Collateral and make
application thereof to the Obligations in accordance with Section 6.5 hereof,
(ii) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent (or the Term Collateral Agent (under and as
defined in the ABL Intercreditor Agreement) pursuant to the ABL Intercreditor
Agreement) which shall thereupon have the sole right, but shall be under no
obligation, to exercise or refrain from exercising such voting and other
consensual rights and (iii) the Collateral Agent (or the Term Collateral Agent
(under and as defined in the ABL Intercreditor Agreement) pursuant to the ABL
Intercreditor Agreement) shall have the right, without notice to any Grantor, to
transfer all or any portion of the Investment Property included in the
Collateral to its name or the name of its nominee or agent or the name of the
applicable Grantor, endorsed or assigned in blank in favor of the Collateral
Agent (or the Term Collateral Agent (under and as defined in the ABL
Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement), and each
Grantor will promptly following request give to the Collateral Agent (or the
Term Collateral Agent (under and as defined in the ABL Intercreditor Agreement)
pursuant to the ABL Intercreditor Agreement) copies of any notices or other
communications received by it with respect to Pledged Securities included in the
Collateral registered in the name of such Grantor. In addition, if an Event of
Default has occurred and is continuing, the Collateral Agent (or the Term
Collateral Agent (under and as defined in the ABL Intercreditor Agreement)
pursuant to the ABL Intercreditor Agreement) shall have the right at any time,
without notice to any Grantor, to exchange any certificates or instruments
representing any Investment Property included in the Collateral for certificates
or instruments of smaller or larger denominations. In order to permit the
Collateral Agent (or the Term Collateral Agent (under and as defined in the ABL
Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder if an Event of Default has
occurred and is continuing each Grantor shall promptly execute and deliver (or
cause to be executed and delivered) to the Collateral Agent (or the Term
Collateral Agent (under and as defined in the ABL Intercreditor Agreement)
pursuant to the ABL Intercreditor Agreement) all proxies, dividend payment
orders and other instruments as the Collateral Agent (or the Term Collateral
Agent (under and as defined in the ABL Intercreditor Agreement) pursuant to the
ABL Intercreditor Agreement) may from time to time reasonably request and each
Grantor acknowledges that the Collateral Agent (or the Term Collateral Agent
(under and as defined in the ABL Intercreditor Agreement) pursuant to the ABL
Intercreditor Agreement) may utilize the power of attorney set forth herein. All
dividends, interest, principal or other payments or distributions received by
any Grantor contrary to the provisions of this Section 6.3(b) shall be held in
trust for the benefit of the Collateral Agent (or the Term Collateral Agent
(under and as defined in the ABL Intercreditor


24
    

--------------------------------------------------------------------------------




Agreement) pursuant to the ABL Intercreditor Agreement), shall be segregated
from other property or funds of such Grantor and shall be promptly delivered to
the Collateral Agent (or the Term Collateral Agent (under and as defined in the
ABL Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) upon
demand in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent (or the Term Collateral Agent
(under and as defined in the ABL Intercreditor Agreement) pursuant to the ABL
Intercreditor Agreement)).
(c)    Any notice given by the Collateral Agent (or the Term Collateral Agent
(under and as defined in the ABL Intercreditor Agreement) pursuant to the ABL
Intercreditor Agreement) to the ABL Administrative Borrower or any other Grantor
under this Section 6.3 (i) shall be given in writing, (ii) may be given with
respect to one or more of the Grantors at the same or different times and (iii)
may suspend the rights of the Grantors under paragraph (a) or (b) of this
Section 6.3 in part without suspending all such rights (as specified by the
Collateral Agent (or the Term Collateral Agent (under and as defined in the ABL
Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s (or the Term Collateral Agent’s (under and as defined in the
ABL Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement) rights
to give additional notices from time to time suspending other rights so long as
an Event of Default has occurred and is continuing.
(d)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent (or the Term Collateral Agent (under
and as defined in the ABL Intercreditor Agreement) pursuant to the ABL
Intercreditor Agreement) in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, if the Collateral Agent
(or the Term Collateral Agent (under and as defined in the ABL Intercreditor
Agreement) pursuant to the ABL Intercreditor Agreement) notifies such Issuer in
writing that an Event of Default has occurred and is continuing, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Collateral Agent (or the Term Collateral Agent (under and as defined in the
ABL Intercreditor Agreement) pursuant to the ABL Intercreditor Agreement).
6.4.    Proceeds to be Turned Over to Collateral Agent. Subject to the
Intercreditor Agreements, in addition to the rights of the Secured Parties
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, at the written request of the Collateral
Agent, all Proceeds of Collateral received by any Grantor consisting of cash,
Cash Equivalents and checks shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly endorsed by such Grantor to the
Collateral Agent, if reasonably required). All such Proceeds of Collateral
received by the Collateral Agent under this Section 6.4 shall be held by the
Collateral


25
    

--------------------------------------------------------------------------------




Agent in a Collateral Account maintained under its control (as defined in
Section 9-104 of the UCC). All such Proceeds while held by the Collateral Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 6.5
6.5.    Application of Proceeds. Subject to the Intercreditor Agreements, if an
Event of Default shall have occurred and be continuing, at any time at the
Collateral Agent’s election, the Collateral Agent may, notwithstanding the
provisions of Section 2.15 of the Credit Agreement, apply all or any part of the
net Proceeds (after deducting fees and expenses as provided in Section 6.6)
constituting Collateral realized through the exercise by the Collateral Agent of
its remedies hereunder, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the order provided for in Section 2.21(b) of the Credit Agreement.
6.6.    Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable law or in equity. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses (other than
the defense of payment or performance of the Discharge of Obligations),
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by any Grantor of any cash collateral
arising in respect of the Collateral on such terms as the Collateral Agent deems
reasonable, take or retake control or possession of the Collateral and/or may
forthwith sell, lease, license, assign, give option or options to purchase, or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Secured Parties, the Collateral or any part thereof (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk, it being understood that a Secured Party will be subject to the
commercially reasonable requirements under the UCC with respect to any
disposition of Collateral. Each Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. To the fullest extent permitted by applicable law,
each purchaser at any such sale shall hold the property sold to it absolutely
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent


26
    

--------------------------------------------------------------------------------




notice of sale shall be required by law, at least ten (10) days’ notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral. The Collateral
Agent may specifically disclaim or modify any warranties of title or the like.
To the fullest extent permitted by applicable law, this procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Collateral Agent or any Secured Party arising out of the
exercise by them of any of their rights hereunder. Each Grantor further agrees,
at the Collateral Agent’s request, if an Event of Default has occurred and is
continuing, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere.
(b)    Subject to the Intercreditor Agreements, the Collateral Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable costs and expenses of the Collateral Agent of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations in accordance with Section 6.5 hereof and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation, Section
9-615(a) of the New York UCC, need the Collateral Agent account for the surplus,
if any, to any Grantor. If the Collateral Agent sells any of the Collateral upon
credit, the Grantor will be credited only with payments actually made by the
purchaser and received by the Collateral Agent and applied to indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder.
6.7.    Registration Rights. (a) [Reserved]
(b)    Each Grantor recognizes that the Collateral Agent may be unable to effect
a public sale of any or all the Pledged Capital Stock or the Pledged Debt
Securities included in the Collateral, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will


27
    

--------------------------------------------------------------------------------




be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Capital Stock or the Pledged Debt Securities included in the Collateral
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
(c)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Capital Stock or the Pledged Debt
Securities included in the Collateral pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that (to the maximum extent permitted by applicable law) each and
every covenant contained in this Section 6.7 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
(to the maximum extent permitted by applicable law) any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing under the Credit Agreement or a
defense of payment or performance or the Discharge of Obligations.
6.8.    Waiver; Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.

SECTION 7 THE COLLATERAL AGENT
7.1.    Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any


28
    

--------------------------------------------------------------------------------




other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Collateral
Agent for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property included in the Collateral, (1)
execute and deliver, and record or have recorded, any and all agreements,
instruments, documents and papers as the Collateral Agent may request to
evidence the Secured Parties’ security interest in such Intellectual Property
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby; and (2) take all necessary steps to maintain and pursue
each application for and maintain and enforce each registration of Intellectual
Property included in the Collateral owned by such Grantor;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with the exercise of any right or remedy provided
for in Section 6.6 or 6.7, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
license or assign any Intellectual Property (along with the goodwill of the
business to which any such Intellectual Property pertains) included in the
Collateral, throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (8) generally, sell, transfer, pledge and make any agreement with respect
to, or consent to any use of cash collateral arising in respect of, or otherwise
deal with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent reasonably deems
necessary to protect, preserve or realize upon the


29
    

--------------------------------------------------------------------------------




Collateral and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that, except as expressly provided in Section 7.1(b), it will not
exercise any rights provided for in this Section 7.1(a) unless an Event of
Default shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the Collateral
Agent shall not exercise this power without first making demand on the Grantor
and the Grantor failing to comply therewith within a reasonable period of time.
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Credit Loans that are ABR Loans under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent in accordance with Section 9.3 of the Credit Agreement.
(d)    Each Secured Party, by its authorization of the Collateral Agent’s
entering into this Agreement, consents to the exercise by the Collateral Agent
of any power, right or remedy provided for herein. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
(e)    No provision of this Agreement, or any of the other Loan Documents shall
require the Collateral Agent to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties under this
Agreement, any of the other Loan Documents or the exercise of any of its rights
or powers. If it shall have reasonable grounds for believing that repayment of
such funds or adequate indemnity against such risk or liability including an
advance of moneys necessary to perform work or to take the action requested is
not reasonably assured to it, the Collateral Agent may decline to act unless it
receives indemnity satisfactory to it in its sole discretion, including an
advance of moneys necessary to take the action requested.
(f)    The Collateral Agent shall be under no obligation or duty to take any
action under this Agreement, any of the other Loan Documents or otherwise if
taking such action (i) would subject the Collateral Agent to a tax in any
jurisdiction where it is not then subject to a tax or (ii) would require the
Collateral Agent to qualify to do business in any jurisdiction where it is not
then so qualified.


30
    

--------------------------------------------------------------------------------




(g)    Notwithstanding anything else to the contrary herein, whenever reference
is made in this Agreement to any discretionary action by, consent, designation,
specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction,
reasonable satisfaction or other exercise of discretion, rights or remedies to
be made (or not to be made) by the Collateral Agent, it is understood that in
all cases the Collateral Agent shall be fully justified in failing or refusing
to take any such action under this Agreement if it shall not have received such
written instruction, advice or concurrence of the Administrative Agent, as it
deems appropriate. This provision is intended solely for the benefit of the
Collateral Agent and its successors and permitted assigns and is not intended to
and will not entitle the other parties hereto to any defense, claim or
counterclaim, or confer any rights or benefits on any party hereto.
7.2.    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account (which shall in no event be less than commercially
reasonable custody, safekeeping and physical preservation) and the Collateral
Agent will not be liable or responsible for any loss or diminution in the value
of any of the Collateral by reason of the act or omission of any agent selected
by the Collateral Agent in good faith. Neither the Collateral Agent nor any
other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The Collateral Agent will have no additional
duty as to any Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and the
Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any Liens on the Collateral. The powers conferred on the Secured
Parties hereunder are solely to protect the Secured Parties’ interests in the
Collateral and shall not impose any duty upon any Secured Party to exercise any
such powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted directly from their own gross
negligence or willful misconduct.
7.3.    Financing Statements; Intellectual Property Filings. (a) Pursuant to
Section 9-509(b) of the New York UCC and any other applicable law, each Grantor


31
    

--------------------------------------------------------------------------------




hereby authorizes the Collateral Agent to file or record financing or
continuation statements, and amendments thereto (including amendments assigning
filings in favor of the Administrative Agent from the Administrative Agent to
the Collateral Agent), and other filing or recording documents or instruments
with respect to the Collateral in such form and in such offices as the
Collateral Agent reasonably determines appropriate to perfect or maintain the
perfection of the security interests of the Collateral Agent under this
Agreement, subject to the terms of Section 5.10(d) of the Credit Agreement and
Section 3(b) hereof. Each Grantor agrees that such financing statements may
describe the collateral in the same manner as described in the Security
Documents or as “all assets” or “all personal property” of the undersigned,
whether now owned or hereafter existing or acquired by the undersigned or such
other description as the Collateral Agent reasonably determines is necessary or
advisable.
(b)    The Collateral Agent is authorized to file with the United States Patent
and Trademark Office or the United States Copyright Office (or any successor
office) such documents (including documents assigning filings in favor of the
Administrative Agent from the Administrative Agent to the Collateral Agent) as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest in each item of
Intellectual Property of each Grantor included in the Collateral that is subject
to registration or an application to register in the United States Patent and
Trademark Office or United States Copyright Office, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party, and the
Collateral Agent shall provide written notice to the Grantor prior to filing any
such documents.
7.4.    Authority of Administrative Agent and Collateral Agent. Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
and the Collateral Agent under this Agreement with respect to any action taken
by the Administrative Agent or the Collateral Agent, as applicable, or the
exercise or non-exercise by the Administrative Agent or the Collateral Agent, as
applicable, of any option, voting right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Agreement shall,
as between the Administrative Agent, the Collateral Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent, the Collateral Agent and the Grantors, the Administrative
Agent and the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
7.5.    Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent to exercise its rights and remedies upon the occurrence and
during the continuance of an Event of Default, each Grantor hereby grants to the
Collateral Agent an irrevocable (until payment in full of such Grantor’s
Obligations), nonexclusive, royalty-free, worldwide license subject, in the case
of Trademarks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of such Trademarks, to its
right to use or sublicense any Intellectual


32
    

--------------------------------------------------------------------------------




Property included in the Collateral. The use of the license granted to the
Collateral Agent may be exercised, at the option of the Collateral Agent, only
after an Event of Default has occurred and is continuing; provided that, any
license, sublicense or other transaction entered into by the Collateral Agent in
accordance with the foregoing clause shall be binding upon each Grantor
notwithstanding any subsequent cure of the relevant Event of Default; provided,
further, that any such license granted by the Collateral Agent to a third party
shall include reasonable and customary terms necessary to preserve the
existence, validity and value of the affected Intellectual Property, including,
without limitation, protecting and maintaining the quality standards of the
Trademarks in the manner set forth below (it being understood and agreed that,
without limiting any other rights and remedies of the Collateral Agent under
this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Collateral Agent
rights in and to any such Intellectual Property above and beyond (a) the rights
to such Intellectual Property that any Grantor has reserved for itself and (b)
in the case of Intellectual Property that is licensed to any Grantor by a third
party, the extent to which such Grantor has the right to grant a sublicense to
such Intellectual Property hereunder).
In the event the license set forth in this Section 7.5 is exercised with regard
to any Trademarks, then the following shall apply: (a) all goodwill arising from
any licensed or sublicensed use of any Trademark shall inure to the benefit of
the applicable Grantor; (b) the licensed or sublicensed Trademarks shall only be
used in association with goods or services of a quality and nature consistent
with the quality and reputation with which such Trademarks were associated when
used by the applicable Grantor immediately prior to the exercise of the license
rights set forth herein; and (c) at the Grantor’s request and expense, licensees
and sublicensees shall provide reasonable cooperation in any effort by the
applicable Grantor to maintain the registration or otherwise secure the ongoing
validity and effectiveness of such licensed Trademarks, including, without
limitation, the actions and conduct described in Section 5.10 above.
7.6.    Resignation; Successor Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign by giving 30 days’ written notice thereof to the Loan Parties
and the Administrative Agent. Upon receipt of such notice, the Borrower shall
appoint a successor Collateral Agent. Upon acceptance by a successor Collateral
Agent of an appointment to serve as Collateral Agent hereunder and under the
other Loan Documents, such successor Collateral Agent shall thereupon succeed to
and become vested with all the rights, powers, duties and obligations of the
retiring Collateral Agent without further act but the retiring Collateral Agent
shall continue to have the benefits of the compensation, reimbursement and
indemnification set forth in this Agreement and the other Loan Documents.
Notwithstanding any Collateral Agent’s resignation, the provisions of this
Agreement shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Collateral Agent. Any successor to the
Collateral Agent by merger or acquisition of stock or acquisition of all or
substantially all of the corporate trust business shall continue to be
Collateral Agent hereunder without further act on the part of the parties
hereto, unless such successor resigns as provided


33
    

--------------------------------------------------------------------------------




above. A retiring or removed Collateral Agent shall have no liability or
responsibility for the action or inaction of any successor Collateral Agent.

SECTION 8 MISCELLANEOUS
8.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.2 of the Credit Agreement or pursuant to an Assumption Agreement
in substantially the form of Annex 1 hereto.
8.2.    Notices. All notices, requests and demands to or upon the Administrative
Agent, the Collateral Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 9.1 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor shall be addressed to
such Guarantor at its notice address set forth on Schedule 1.
8.3.    No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
8.4.    Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each Secured Party for all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to each Secured Party and of
counsel to the Administrative Agent and the Collateral Agent, in each case, to
the extent the ABL Administrative Borrower would be required to do so pursuant
to Section 9.3 of the Credit Agreement.
(b)    Each Guarantor agrees to pay, and to save each Secured Party harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement, in each case, to
the extent the ABL Administrative Borrower would be required to do so pursuant
to Section 9.3 of the Credit Agreement.


34
    

--------------------------------------------------------------------------------




(c)    Each Guarantor agrees to pay, and to save the Lenders and the Agents
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, in each case, to the extent
the ABL Administrative Borrower would be required to do so pursuant to Section
9.3 of the Credit Agreement.
(d)    The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.
(e)    Each Grantor agrees that the provisions of Section 9.3(c) of the Credit
Agreement are incorporated herein by reference, mutatis mutandis, as if each
reference therein to the Parent were a reference to such Grantor.
8.5.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Collateral Agent.
8.6.    Set-Off. Each Grantor hereby irrevocably authorizes each Lender at any
time and from time to time with the prior written consent of the Administrative
Agent (which consent shall not be required in connection with customary set-offs
in connection with Cash Management Obligations and Specified Hedge Agreements),
while an Event of Default shall have occurred and be continuing, without notice
to such Grantor or any other Grantor, any such notice being expressly waived by
each Grantor, to the furthest extent permitted by law, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final) (excluding payroll, tax withholding and trust account
maintained in the ordinary course of business) in any currency, and any other
credits, indebtedness claim and any other obligation, in any currency, in each
case whether direct or indirect, absolute or contingent, matured or unmatured,
at any time held or owing by such Lender to or for the credit or the account of
such Grantor, or any part thereof in such amounts as such Lender may elect,
against and on account of the obligations and liabilities of such Grantor to
such Lender hereunder and claims of every nature and description of such Lender
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document or otherwise, as such Lender may
elect, whether or not any Lender has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. Each
Lender shall notify such Grantor promptly of any such set-off and the
application made by such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such Lender may have.
8.7.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by


1
    

--------------------------------------------------------------------------------




telecopy and other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
8.8.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.9.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent, the Collateral Agent and
the other Secured Parties with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.
8.11.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.12.    Submission to Jurisdiction; Waivers. (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, any Agent or
Lender may bring an action or proceeding in a jurisdiction where Collateral is
located or deemed located.
(b)    Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


2
    

--------------------------------------------------------------------------------




(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.2. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
8.13.    Acknowledgments. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
8.14.    Additional Grantors. Each Subsidiary of the ABL Administrative Borrower
that is required to become a party to this Agreement pursuant to Section 5.10 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in
substantially the form of Annex 1 hereto.
8.15.    Releases. (a) Upon the Discharge of Obligations, this Agreement and the
security interests granted hereby shall automatically terminate and be released,
without the requirement for any further action by any Person, and the
Administrative Agent and Collateral Agent shall promptly (and the Secured
Parties hereby authorize the Administrative Agent and Collateral Agent to) take
such action and execute any such documents as may be reasonably requested by any
Grantor and at such Grantor’s expense to further document and evidence such
termination and release, and the Guarantee Obligations of the Guarantors
hereunder shall automatically terminate and be released, without the requirement
for any further action by any Person and the Administrative Agent and Collateral
Agent shall promptly (and the Secured Parties hereby authorize the
Administrative Agent and Collateral Agent to) take such action and execute any
such documents as may be reasonably requested by any Guarantor and at such
Guarantor’s expense to further document and evidence such termination and
release of the Guarantee Obligations of the Guarantors hereunder.
(b)    In the event that any Grantor conveys, sells, leases, assigns, transfers
or otherwise Disposes of all or any portion of any of the Capital Stock or
assets of any Grantor to a Person that is not (and is not required hereunder to
become) a Grantor hereunder, or any Capital Stock or asset is or becomes an
Excluded Asset, in each case in a transaction permitted under the Credit
Agreement, the security interests created hereunder in respect of such Capital
Stock or assets shall automatically terminate and be


3
    

--------------------------------------------------------------------------------




released, without the requirement for any further action by any Person and the
Collateral Agent shall promptly (and the Secured Parties hereby authorize the
Collateral Agent to) take such action and execute any such documents as may be
reasonably requested by any Grantor and at such Grantor’s expense to further
document and evidence such termination and release of security interests
hereunder in respect of such Capital Stock or assets, and, in the case of a
transaction permitted under the Credit Agreement the result of which is that a
Guarantor would cease to be a Restricted Subsidiary or would become an Excluded
Subsidiary, the Guarantee Obligations created hereunder in respect of such
Guarantor (and all security interests granted by such Guarantor hereunder) shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Administrative Agent and the Collateral Agent shall
promptly (and the Secured Parties hereby authorize the Administrative Agent and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by such Guarantor and at such Guarantor’s expense to
further document and evidence such termination and release of such security
interests and such Guarantor’s Guarantee Obligations hereunder. Any
representation, warranty or covenant contained in this Agreement relating to any
such Capital Stock, asset or subsidiary of any Grantor shall no longer be deemed
to be made with respect thereto once such Capital Stock or asset or Subsidiary
is so conveyed, sold, leased, assigned, transferred or disposed of.
8.16.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
8.17. Intercreditor Matters. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THE LIENS AND SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT
OF THE SECURED PARTIES PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT
OR REMEDY BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT WITH RESPECT TO
ANY COLLATERAL HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENTS.  THE REQUIREMENTS OF THIS AGREEMENT TO DELIVER PLEDGED COLLATERAL
AND ANY CERTIFICATES, INSTRUMENTS OR DOCUMENTS IN RELATION THERETO OR PROCEEDS
THEREOF TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR ANY OBLIGATION
WITH RESPECT TO THE DELIVERY, TRANSFER, CONTROL, NOTATION OR PROVISION OF VOTING
RIGHTS WITH RESPECT TO ANY COLLATERAL OR INSTRUCTIONS TO ANY


4
    

--------------------------------------------------------------------------------




OBLIGOR ON ANY RECEIVABLES SHALL BE DEEMED SATISFIED BY THE DELIVERY, TRANSFER,
CONTROL, NOTATION OR PROVISION IN FAVOR OF, OR INSTRUCTION AT THE DIRECTION OF,
THE APPLICABLE COLLATERAL AGENT (AS DEFINED IN ANY PARI PASSU FILO INTERCREDITOR
AGREEMENT) OR THE APPLICABLE SENIOR COLLATERAL AGENT (AS DEFINED IN THE ABL
INTERCREDITOR AGREEMENT), AS APPLICABLE.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE PROVISIONS OF THE INTERCREDITOR AGREEMENTS AND THIS AGREEMENT, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENTS SHALL GOVERN AND CONTROL.
8.18.    Collateral Agent Provisions. All of the rights, protections, immunities
and indemnities granted to the Collateral Agent in the Credit Agreement shall
apply as if set forth herein.
(signature pages follow)




5
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as the date first above written.
GNC CORPORATION, as Parent


By:     /s/ Amy N. Davis        
Name: Amy N. Davis
Title: Treasurer




GENERAL NUTRITION CENTERS, INC., as Borrower




By:     /s/ Amy N. Davis        
Name: Amy N. Davis
Title: Treasurer


GENERAL NUTRITION INVESTMENT COMPANY
GENERAL NUTRITION CORPORATION
GNC CANADA HOLDINGS, INC.
NUTRA MANUFACTURING, INC.
GNC GOVERNMENT SERVICES, LLC
GNC FUNDING, INC., as a Grantor




By:     /s/ Amy N. Davis        
Name: Amy N. Davis
Title: Treasurer


LUCKY OLDCO CORPORATION, as a Grantor




By:     /s/ Tricia Tolivar        
Name: Tricia Tolivar
Title: Executive Vice President and Chief Financial Officer




    

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Lender




By:     /s/ James A. Knight            
Name: James A. Knight
Title: Credit Risk Director






7
    